           Case 1:18-cr-00678-JPO Document 118 Filed 11/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


---------------------------------------------
    UNITED STATES


           vs.                                               18     Cr.
                                                                          678-4 ( JPO       )


Nikolai Niftalijev                                                Order



To: U.S. Marshals Office




                  It is hereby ordered :


         That the Defendant, Nikolai Niftalijev               ,


having been sentenced in the above case to a term of Time Served; The U.S. Marshals are to


release the defendant unless any pending warrants, detainers or other issues are encountered.




                                                           United States District Judge


                                                             11/25/2020
                                                                     Date
